Case 6:20-cv-02388-JA-EJK Document 3 Filed 01/04/21 Page 1 of 2 PagelD 6

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

DESMOND BROWN,
Petitioner,
Vv. Case No: 6:20-cv-2388-Orl-28EJK
SECRETARY, DEPARTMENT OF
CORRECTIONS and ATTORNEY

GENERAL, STATE OF FLORIDA,

Respondents.

/
ORDER

This cause is before the Court on initial review of the Petition (Doc. 1) requesting
the Court “to make the State of Florida Department of Corrections to give [him] his state
gain time.” (Id. at 1). Petitioner is incarcerated at the Osceola County Jail and proceeding
pro se. He failed to either pay the required filing fee or submit a motion for leave to
proceed in forma pauperis.

Although not a model of clarity, it appears that Petitioner is seeking habeas corpus
relief. However, the Petition is not written on the form required for use by pro se litigants,
and Petitioner has not identified the basis of the Court's jurisdiction over this matter.

Additionally, the Petition fails to contain much of the information required ina
petition for writ of habeas corpus. For example, the allegations are vague and conclusory,

the respondents in this case are not properly identified, the Court's jurisdiction is unclear,
Case 6:20-cv-02388-JA-EJK Document 3 Filed 01/04/21 Page 2 of 2 PagelD 7

and the historical information concerning Petitioner's underlying state criminal
proceedings has not been adequately provided.

If Petitioner chooses to file a petition for writ of habeas corpus, he must submit a
fully completed petition for writ of habeas corpus form. If Petitioner desires to proceed
in forma pauperis in this Court, he must submit a fully completed affidavit of indigency.
The Clerk's Office shall send to Petitioner both the form for a petition for writ of habeas
corpus and the form for a motion for leave to proceed in forma pauperis. Petitioner should
not place this case number on the form, as the Clerk of the Court will assign a separate
case number.

As a result, this case will be dismissed without prejudice to give Petitioner the
opportunity to properly file a petition for writ of habeas corpus and to either pay the
appropriate filing fee or submit an affidavit of indigency to the Court.

Accordingly, it is ORDERED and ADJUDGED that this case is DISMISSED
without prejudice. The Clerk of the Court is directed to close this case.

DONE and ORDERED in Orlando, Florida on January 4 on.

\
Cele CC

JOHN ANTOON II
UNITED STATES DISTRICT JUDGE

 

Copies furnished to:

Unrepresented Party
